DETAILED ACTION
1.    This is a Non-Final  Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/409777 filed on March 07, 2022.

Status of Claims
2.    	Claims 1, 4-11 and 14-21 are pending in this application.
	
Response to Arguments
	Applicant’s arguments have been considered but are not persuasive. 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1, 4-6, 9, 11, 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable by Peltonen et al. U.S. Patent No. 5,685,003 (herein as ‘Peltonen’) in combination with Lawrence et al. U.S. Patent Application Publication No. 2005/0223027 (herein as ‘Lawrence’), Passey et al. U.S. Patent Application Publication No. 2007/0094310 (herein as ‘Passey’).


As to claim 1 Peltonen teaches a method of searching versioned database data, the method comprising: obtaining a first data version of database data that is different than a current data version of the database data (Col. 5 Lines 45-47 Peltonen discloses the resource manager receiving a notification that a document was created or modified. The modified document is seen as first data version of database data that is different than current data version of the database data. The current data version of the database data is seen as a document without the modification. Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The 
performing, by a processing system, data versioning operation and processing a searchable index in real time  (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index when the system resources are under-utilized. Performing the processing when the resources are under-utilized is seen as real time);
Peltonen does not teach but Lawrence teaches the data versioning operation comprising an upload phase and a replay phase, the upload phase including storing data items of the first data version in an original byte stream without interpreting the data content of the data items (Par. 0068 Lawrence discloses the query events can be stored without the content data.  Par. 0051 Lawrence discloses once the indexer obtains the event and the schema, then the indexer can being to extract the event data. Identifying both the event and the schema is seen as storing first data version in a byte stream without interpreting the data content.  Exacting the event data and schema is seen as interpreting the data content. The event as received is seen as the first data version);
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of Lawrence. The suggestion/motivation to combine is that it would be obvious to try in order 
Peltonen does not teach but Passey teaches determining, in the replay phase, that a predetermined quorum is met for the data items of the first date version, wherein the data storage nodes are included in one or more database systems, and wherein the predetermined quorum of data storage nodes being met for the data items of the first data version comprises a respective copy of each of the data items of the first data version being stored by each of at least a threshold number of the data storage nodes (Par. 0088 Passey discloses query each of the devices for the version. And the determines whether there is a quorum of nodes that have the highest version.  The version is seen as the respective copy.  The predetermined quorum is seen as the nodes of nodes that have the highest version);
Peltonen and Passey are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the improved indexing of Passey, to safeguard data against device failures. The suggestion/motivation to combine is that it would be obvious to try in order to provide a reliable indexing system in the even of device failure (Par. 0004 Passey).
Lawrence teaches based on the determination that the predetermined quorum is met for the data items of the first data version, indexing data items of the first data version simultaneously a the data content interpretation of extract per-record information to create a first index, wherein the first index includes a time indicator corresponding to creation of the first data version (Par. 0029 Lawrence discloses the 
Peltonen teaches the indexing including identifying a lifecycle of user data in the first data version, the lifecycle including at least one of a first creation, update, and delete operation to serve a life-cycle related query (Col. 4 Lines 60-65 Peltonen discloses the user creating a document and notifying the indexing system or a user modifying a document and notifying the indexing system. The lifecycle of user data in the first data is seen as the user creating a document or modifying a document);
Peltonen teaches and incorporating the first index into an existing searchable index of one or more additional data versions, wherein the existing searchable index includes one or more time indicators that each correspond to a respective one of the one or more additional data versions (Col. 5 Lines 50-56 Peltonen discloses the service program creates a shadow index of the document that is created or modified. Col. 6 Lines 5-6 Peltonen discloses the system merges the shadow index into the master index. Fig. 4 Col. 2 Lines 50-60 Peltonen discloses a temporary index and an old/current index and merging the indexes into a new index. The old index is seen as the existing searchable index. The temporary index is seen as the first index. The existing searchable index is seen as the master index. The first index is seen as the shadow index. Col. 6 Lines 24-26 Peltonen discloses performing queries on the indexes. Col. 7 Lines 45-50 
receiving a life-cycle-related search query including at least one of an event, time, and time range parameter associated with the lifecycle of user data (Par. 0030 Lawrence discloses the search query is based upon real-time events);
and returning information from the searchable index that satisfies the life-cycle-related search query (Par. 0030 Lawrence discloses the search query provides a result set from the query).

As to claim 4 Peltonen in combination with Lawrence and Passey teaches each and every limitation of claim 1.
	In addition Peltonen teaches wherein indexing the first data version comprises: converting data of the first data version to first user searchable information; and indexing the first user searchable information (Col. 5 Lines 50-55 Peltonen discloses creating a shadow index and indexing the document. Col. 6 Lines 24-27 Peltonen discloses the index can be queried).

As to claim 5 Peltonen in combination with Lawrence and Passey teaches each and every limitation of claim 1.
In addition Peltonen teaches wherein the first user searchable information comprises information in a data field of each data item in the first data version (Fig. 8 and Col. 6 Lines 59-66 Peltonen discloses the tables and indexes store information of the document such as document identifies, time stamp and occurrences).

As to claim 6 Peltonen in combination with Lawrence and Passey teaches each and every limitation of claim 1.
In addition Peltonen teaches wherein the first user searchable information is associated with the time indicator (Col. 7 Lines 45-50 Peltonen discloses the master data contains the most up-to-date indexing data. The most up-to-date indexing data is seen as the time indicator).

As to claim 11 Peltonen teaches a system for searching versioned database data, the system comprising:
one or more computer readable storage media, a processing system operatively coupled with the one or more computer readable storage media (Col. 5 Lines 5-15 Peltonen discloses a storage device);
and program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, (Col. 5 Lines 5-15 Peltonen discloses a processor and storage);
direct the processing system to: obtain, a first data version of database data that is different than a current data version of the database data  (Col. 5 Lines 45-47 Peltonen discloses the resource manager receiving a notification that a document was created or modified. The modified document is seen as first data version of database data that is different than current data version of the database data. The current data version of the database data is seen as a document without the modification. Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The 
perform, a data versioning operation and processing a searchable index in real time (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index when the system resources are under-utilized. Performing the processing when the resources are under-utilized is seen as real time);
Peltonen does not teach but Lawrence teaches the data versioning operation comprising an upload phase and a replay phase, wherein the upload phase including storing data items of the first data version in an original byte stream, without interpreting content of the data items (Par. 0068 Lawrence discloses the query events can be stored without the content data.  Par. 0051 Lawrence discloses once the indexer obtains the event and the schema, then the indexer can being to extract the event data. Identifying both the event and the schema is seen as storing first data version in a byte stream without interpreting the data content.  Exacting the event data and schema is seen as interpreting the data content. The event as received is seen as the first data version);
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of Lawrence. The suggestion/motivation to combine is that it would be obvious to try in order 
Peltonen in combination with Lawrence does not teach but Passey teaches determining, in the replay phase, that a predetermined quorum of data storage nodes is reached met for the data items of the first data version wherein the data storage nodes are included in one or more database systems, and wherein the predetermined quorum of data storage nodes being met for the data items of the first data version comprises a respective copy of each of the data items of the first data version being stored by each of at least a threshold number of the data storage nodes  (Par. 0088 Passey discloses query each of the devices for the version. And the determines whether there is a quorum of nodes that have the highest version.  The version is seen as the respective copy.  The predetermined quorum is seen as the nodes of nodes that have the highest version);
Peltonen and Passey are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the improved indexing of Passey, to safeguard data against device failures. The suggestion/motivation to combine is that it would be obvious to try in order to provide a reliable indexing system in the even of device failure (Par. 0004 Passey).
Peltonen does not teach but Passey teaches based on the determination of that predetermined quorum is met for the data items of the first data version, in the reply phase index (Par. 0086 Passey discloses indexing the distributed mirror index tree to the devices to maintain the same versions across devices);
index, the data items of the first data version simultaneously with the data content interpretation to extract the per-record information to create a first index, wherein the first index includes a time indicator corresponding to creation of the first data version (Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database. Storing the terms, times and association between the received events the related events is seen as creating a first index);
Peltonen teaches the indexing including identifying a lifecycle of user data in the first data version, the lifecycle including at least one of a first creation, update, and delete operation to serve a life-cycle related query (Col. 4 Lines 60-65 Peltonen discloses the user creating a document and notifying the indexing system or a user modifying a document and notifying the indexing system. The lifecycle of user data in the first data is seen as the user creating a document or modifying a document);
Peltonen teaches and incorporate, the first index into an existing searchable index of one or more additional data versions, wherein the existing searchable index includes one or more time indicators that each correspond to a respective one of the one or more additional data versions (Col. 5 Lines 50-56 Peltonen discloses the service program creates a shadow index of the document that is created or modified. Col. 6 Lines 5-6 Peltonen discloses the system merges the shadow index into the master index. Fig. 4 Col. 2 Lines 50-60 Peltonen discloses a temporary index and an old/current index and merging the indexes into a new index. The old index is seen as the existing 
receive a life-cycle-related search query including at least one of an event, time, and time range parameter associated with the lifecycle of user data (Par. 0019 Lawrence discloses that events are associated with time and data the user viewed the webpage. Par. 0030 Lawrence discloses the search query is based upon real-time events);
and return information from the searchable index that satisfies the life-cycle-related search query (Par. 0030 Lawrence discloses the search query provides a result set from the query).


As to claim 14 Peltonen in combination with Lawrence and Passey teaches each and every limitation of claim 11.
In addition Peltonen teaches wherein to index the first data version, the program instructions direct the processing system to at least: convert data of the first data version to first user searchable information; and index the first user searchable information (Col. 5 Lines 50-55 Peltonen discloses creating a shadow index and indexing the document. Col. 6 Lines 24-27 Peltonen discloses the index can be queried).

As to claim 15 Peltonen in combination with Lawrence and Passey teaches each and every limitation of claim 11.
In addition Peltonen teaches wherein the first user searchable information comprises information in a data field of each data item in the first data version (Fig. 8 and Col. 6 Lines 59-66 Peltonen discloses the tables and indexes store information of the document such as document identifies, time stamp and occurrences).

As to claim 16 Peltonen in combination with Lawrence and Passey teaches each and every limitation of claim 14.
In addition Peltonen teaches wherein the first user searchable information is associated with the time indicator (Col. 7 Lines 45-50 Peltonen discloses the master data contains the most up-to-date indexing data. The most up-to-date indexing data is seen as the time indicator).


As to claim 21 Peltonen teaches a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations comprising, at least: 
obtaining a first data version of database data that is different than a current data version of the database data (Col. 5 Lines 45-47 Peltonen discloses the resource manager receiving a notification that a document was created or modified. The modified document is seen as first data version of database data that is different than current data 
perform, by the processing system, a data versioning operation and processing a searchable index in real time (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index when the system resources are under-utilized. Performing the processing when the resources are under-utlizied is seen as real time);
Peltonen does not teach but Lawrence teaches the versioning operation comprising at least two stages including an upload phase and a replay phase, the upload phase including storing data items of the first data version in an original byte stream, without interpreting content of the data items (Par. 0068 Lawrence discloses the query events can be stored without the content data.  Par. 0051 Lawrence discloses once the indexer obtains the event and the schema, then the indexer can being to extract the event data. Identifying both the event and the schema is seen as storing first data version in a byte stream without interpreting the data content.  Exacting the event data and schema is seen as interpreting the data content. The event as received is seen as the first data version);
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of 
Peltonen does not teach but Passey teaches determining, in the replay phase, that a predetermined quorum of data storage nodes is met for the data items of the first data version, wherein the data storage nodes are included in one or more database systems, and wherein the predetermined quorum of data storage nodes being met for the data items of the first data version comprises a respective copy of each of the data items of the first data version being stored by each of at least a threshold number of the data storage nodes (Par. 0088 Passey discloses query each of the devices for the version. And the determines whether there is a quorum of nodes that have the highest version.  The version is seen as the respective copy.  The predetermined quorum is seen as the nodes of nodes that have the highest version);
Peltonen and Passey are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the improved indexing of Passey, to safeguard data against device failures. The suggestion/motivation to combine is that it would be obvious to try in order to provide a reliable indexing system in the even of device failure (Par. 0004 Passey).
Lawrence teaches indexing the data items of first data version simultaneously the data content interpretation to extract the per-record information to create a first index, wherein the first index includes a time indicator corresponding to creation of the first data version (Par. 0029 Lawrence discloses the indexer receiving an event. 
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of Lawrence. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 003-0005 Lawrence).
Peltonen teaches based on the determination that the predetermined quorum is met for the data items of the first data version, in the reply phase, the indexing including identifying a lifecycle of user data in the first data version, the lifecycle including at least one of a file creation, update and delete operation to serve a life-cycle-related query (Col. 4 Lines 60-65 Peltonen discloses the user creating a document and notifying the indexing system or a user modifying a document and notifying the indexing system. The lifecycle of user data in the first data is seen as the user creating a document or modifying a document);
Peltonen teaches incorporating the first index into an existing searchable index of one or more additional data versions, wherein the existing searchable index includes one or more time indicators that each correspond to a respective one of the one or more additional data versions (Col. 5 Lines 50-56 Peltonen discloses the service program creates a shadow index of the document that is created or modified. Col. 6 Lines 5-6 Peltonen discloses the system merges the shadow index into the master index. Fig. 4 Col. 2 Lines 50-60 Peltonen discloses a temporary index and an old/current index and merging the indexes into a new index. The old index is seen as the existing searchable index. The temporary index is seen as the first index. The existing searchable index is seen as the master index. The first index is seen as the shadow index. Col. 6 Lines 24-26 Peltonen discloses performing queries on the indexes. Col. 7 Lines 45-50 Peltonen discloses the master data contains the most up-to-date indexing data. The most up-to-date indexing data is seen as the time indicator);
Peltonen teaches processing, in a data versioning operation, the searchable index in real time without storing the first or the one or more additional data versions (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index when the system resources are under-utilized. Performing the processing when the resources are under-utilized is seen as real time);
receiving a life-cycle-related search query including at least one of an event, time, and time range parameter associated with the lifecycle of user data (Par. 0019 Lawrence discloses that events are associated with time and data the user viewed the webpage. Par. 0030 Lawrence discloses the search query is based upon real-time events);
and returning information from the searchable index that satisfies the life-cycle-related search query (Par. 0030 Lawrence discloses the search query provides a result set from the query).

6.	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Peltonen et al. U.S. Patent No. 5,685,003 (herein as ‘Peltonen’) in combination with Lawrence et al. U.S. Patent Application Publication No. 2005/0223027 (herein as ‘Lawrence’), Passey et al. U.S. Patent Application Publication No. 2007/0094310 (herein as ‘Passey’) and further in view of Beisiegel et al. U.S. Patent Application Publication No. 2016/0171071 (herein as ‘Beisiegel’).


As to claim 9 Peltonen in combination with Lawrence and Passey teaches each and every limitation of claim 1.
Peltonen in combination with Passey and Lawrence but Beisiegel teaches further comprising: storing the first data version to a version storage volume (Par. 0025 Beisiegel discloses storing modified version of the data as sub index).
Peltonen and Beisiegel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include improvement of searching relevance and performance such that the data that is more relevant time is searched first of Beisiegel. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 0002-0003 Beisiegel).



Peltonen in combination with Lawrence and Passey but Beisiegel teaches wherein the program instructions further direct the processing system to: store the first data version to a version storage volume (Par. 0025 Beisiegel discloses storing modified version of the data as sub index).
Peltonen and Beisiegel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include improvement of searching relevance and performance such that the data that is more relevant time is searched first of Beisiegel. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 0002-0003 Beisiegel).


7.	Claims 7, 8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peltonen et al. U.S. Patent No. 5,685,003 (herein as ‘Peltonen’) in combination with Passey et al. U.S. Patent Application Publication No. 2007/0094310 (herein as ‘Passey’) and Lawrence et al. U.S. Patent Application Publication No. 2005/0223027 (herein as ‘Lawrence’) as applied to claim 1 above, and further in view of Effern U.S. Patent Application Publication No. 2009/0037439 (herein as ‘Effern’).



In addition Peltonen in combination with Passey and Lawrence does not teach but Effern teaches comprising: deleting portions of the searchable index that correspond to data versions older than a threshold age (Par. 00455 Effern discloses removing old data that satisfies a delete condition. Par. 0047-0048 Effern discloses deleting old data. Old data is seen as the threshold age).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).

As to claim 8 Peltonen in combination with Lawrence, Passey and Effern teaches each and every limitation of claim 7.
In addition Peltonen in combination with Passey and Lawrence does not teach but Effern teaches further comprising: deleting the data versions older than the threshold age (Par. 00455 Effern discloses removing old data that satisfies a delete condition. Par. 0047-0048 Effern discloses deleting old data. Old data is seen as the threshold age. Par. 0063 Effern discloses deleting files based upon a certain month).


As to claim 10 Peltonen in combination with Lawrence and Passey teaches each and every limitation of claim 1.
In addition Peltonen in combination with Lawrence and Passey does not teach but Effern teaches wherein the first data version includes data items from at least two different types of NoSQL databases (Par. 0066 Effern discloses the data is obtained using SQL statements).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).


In addition Peltonen in combination with Lawrence and Passey does not teach but Effern teaches wherein the program instructions further direct the processing system to: delete portions of the searchable index that correspond to data versions older than a threshold age (Par. 00455 Effern discloses removing old data that satisfies a delete condition. Par. 0047-0048 Effern discloses deleting old data. Old data is seen as the threshold age).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).

As to claim 18 Peltonen in combination with Lawrence, Passey and Effern teaches each and every limitation of claim 17.
In addition Peltonen in combination with Passey and Lawrence does not teach but Effern teaches wherein the program instructions further direct the processing system to:delete the data versions older than the threshold age (Par. 00455 Effern discloses removing old data that satisfies a delete condition. Par. 0047-0048 Effern 
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).

As to claim 20 Peltonen in combination with Lawrence, Passey and Effern teaches each and every limitation of claim 11.
In addition Peltonen in combination with Passey and Lawrence does not teach but Effern teaches wherein the first data version includes data items from at least two different types of NoSQL databases (Par. 0066 Effern discloses the data is obtained using SQL statements).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).







Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/J.A.M/  March 12, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                             /AMRESH SINGH/Primary Examiner, Art Unit 2159